Title: To James Madison from James Simpson, 22 April 1806 (Abstract)
From: Simpson, James
To: Madison, James


                    § From James Simpson. 22 April 1806, Tangier. No. 110. “I have the honour to advise that in farther provision for funds towards redemption of the Captain and Crew of the Brig Indefatigable, I have this day profited of an opportunity Mr Kirkpatrick of Malaga advises me he has of passing Bills on The United States, by drawing a Bill on you payable to that Gentlemans order thirty days after presentation for Two thousand Dollars.
                    “I have to request you will be pleased to direct the said Bill being paid and its Amount charged for the mentioned Service.”
                